Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 1/6/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-20 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a kinetic energy absorption method comprising: providing a composite article including: a first ply; a plurality of inherently straight first fibers contained in the first ply, individual first fibers having a first length portion providing a plurality of first length portions aligned along substantially parallel first routes within the first ply and arranged with first localized ripples in the first length portions that deviate from and return to individual first routes of respective first length portions, wherein the first localized ripples are substantially periodic and have a period in common with each other and an amplitude in common with each other; a second ply parallel to the first ply; a plurality of inherently straight second fibers contained in the first ply or the second ply, individual second fibers having a second length portion providing a plurality of second length portions aligned along substantially parallel second routes within the respective first ply or second ply and arranged without localized ripples in the second length portions or with second localized ripples in the second length portions that deviate from individual second routes of respective second length portions to a lesser extent than the first localized ripples and return to the individual second routes, the second routes being substantially parallel to the first routes; and a matrix material at least partially encapsulating the first and second plies; and progressively loading the first fibers and the second fibers when the first and second plies receive a sufficient force from 
The closest prior art of Le (US 2016/0347918) teaches a method, however, fails to teach the claimed method including progressively loading the first fibers and the second fibers when the first and second plies receive a sufficient force from kinetic energy by: irreversibly shearing the matrix material or breaking adhesion of the matrix material to at least a part of individual second fibers accompanied by plastically deforming or causing failure of the second fibers; and irreversibly shearing the matrix material or breaking adhesion of the matrix material to at least part of the first localized ripples accompanied by pulling out at least part of the first localized ripples without failure of the first fibers.
The other references of record do not teach or suggest the combined limitations not taught by Le (‘918).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	January 7, 2021